Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Gary, J.), rendered August 7, 1997, convicting him of attempted assault in the second degree, reckless endangerment in the first degree, and criminal possession of a weapon in the second degree under Indictment No. 14177/96, upon a jury verdict, and imposing sentence, (2) an amended judgment of the same court, also rendered August 7, 1997, revoking a sentence of probation previously imposed by the same court (Coffinas, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the fourth degree under Indictment No. 11584/91, and (3) a resentence of the same court (Gary, J.), imposed September 17, 1997.
Ordered that the judgment, amended judgment, and resentence are affirmed.
The defendant has not preserved for appellate review his claim that the evidence was legally insufficient to establish the offenses for which he.was convicted (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Mangano, P. J., S. Miller, Friedmann and Feuerstein, JJ., concur.